Exhibit 10.2
 
 
RESTRICTED STOCK BONUS AGREEMENT


This Restricted Stock Bonus Agreement (this “Agreement”), effective as of
«GrantDate» (the “Grant Date”), is by and between Lexicon Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and «Name» (“Employee”).


To carry out the purposes of the Company’s 2000 Equity Incentive Plan (the
“Plan”), and the determination of the compensation committee (the “Compensation
Committee”) of the Company’s board of directors (the “Board”) to award Employee
a stock bonus under the Plan, subject to the terms and conditions of this
Agreement, of shares of the Company’s Common Stock, par value $0.001 per share
(“Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Employee hereby agree as follows:


1.           Grant of Shares.  The Company hereby grants to Employee a stock
bonus, on the terms and conditions set forth in this Agreement and in the Plan,
consisting of an aggregate of «Shares» shares of Stock (the “Shares”).


2.           Vesting.  (a) Subject to the terms and conditions set forth in this
Agreement and the Plan, the interest of Employee in the Shares shall vest with
respect to (i) 50% of the total number of Shares on «VestingDate» and (ii) the
remaining Shares on the first anniversary of the Grant Date; provided that the
interest of Employee in the Shares shall become fully vested upon (x) a Change
in Control (as defined below) or (y) the termination of Employee’s Continuous
Service (as defined in the Plan) by the Company without Cause (as defined
below), by Employee for Good Reason (as defined below), or as a result of
Employee’s death or Disability (as defined in the Plan).


(b)           For purposes of the foregoing, the following terms shall have the
meanings indicated below:
 
(i)           A “Change in Control” shall be deemed to have occurred if any of
the following shall have taken place: (A) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) other than Invus, L.P. and its affiliates (collectively,
“Invus”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act, or any successor provisions thereto), directly or indirectly,
of securities of the Company representing 35% or more of the combined voting
power of the Company’s then-outstanding voting securities; (B) Invus becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, or any
successor provisions thereto), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then-outstanding voting securities; (C) the consummation of a reorganization,
merger, or consolidation, in each case with respect to which persons who were
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own or control more than 50% of
the combined voting power of the reorganized, merged or consolidated Company’s
then-outstanding securities entitled to vote generally in the election of
directors in substantially the same proportions as their ownership of the
Company’s outstanding voting securities prior to such reorganization, merger or
consolidation; (D) a liquidation or dissolution of the Company or the sale of
all or substantially all of the Company’s assets; or (E) following the election
or removal of directors, a majority of the Board consists of individuals who
were not members of the Board two years before such election or removal, unless
the election of each director who is not a director at the beginning of such
two-year period has been approved in advance by directors representing at least
a majority of the directors then in office who were directors at the beginning
of the two-year period.  The Compensation Committee, in its discretion, may deem
any other corporate event affecting the Company to be a “Change in Control”
hereunder.


(ii)           “Cause” means a termination of Employee’s employment directly
resulting from (A) Employee having engaged in intentional misconduct causing a
material violation by the Company of any state or federal laws, (B) Employee
having engaged in a theft of Company funds or Company assets or in a material
act of fraud upon the Company, (C) an act of personal dishonesty taken by
Employee that was intended to result in personal enrichment of Employee at the
expense of the Company, (D) Employee’s final conviction (or the entry of any
plea other than not guilty) in a court of competent jurisdiction of a felony, or
(E) a breach by Employee of any contractual or fiduciary obligation to the
Company, if such breach results in a material injury to the Company.


(iii)           “Good Reason” means the occurrence of any of the following
events without Employee’s express written consent: (A) a material diminution in
Employee’s base salary, (B) a material diminution in Employee’s authority,
duties, or responsibilities, or (C) any other action or inaction that
constitutes a material breach by the Company of any contractual obligation to
Employee.
 
3.           Forfeiture of Unvested Shares upon Termination of
Service.  Simultaneously with termination of Employee’s Continuous Service,
Employee shall automatically forfeit, and the Company shall reacquire, for no
consideration, all of the Shares as to which the interest of Employee has not
vested in accordance with Section 2 of this Agreement, unless the Company, in
its sole discretion, agrees to waive such right as to some or all of such
unvested Shares.


4.           Escrow.  The certificate or certificates evidencing the Shares
shall be delivered to and deposited with the Secretary of the Company as escrow
agent (the “Escrow Agent”). The Shares may also be held in a restricted book
entry account in the name of Employee.  Such certificates or such book entry
shares shall be held by the Escrow Agent until the interest of Employee in the
Shares represented thereby vests in accordance with Section 2 of this Agreement,
at which time such certificates or book entry shares shall be released by said
Escrow Agent to Employee. Pending such release, all certificates representing
Shares subject to the provisions of this Agreement shall have endorsed thereon
the following legend: “The shares represented by this certificate are subject to
an agreement between the Corporation and the registered holder, a copy of which
is on file at the principal office of this Corporation.” Employee shall have all
the rights of a stockholder with respect to the Shares held in escrow, including
the right to vote such Shares and to receive any cash dividends paid to or made
with respect to such Shares, except for the right to transfer such Shares as
provided in Section 5.


5.           Non-Transferability.  Employee’s rights under this Agreement,
including with respect to any Shares as to which the interest of Employee has
not vested in accordance with Section 2 of this Agreement, may not be
transferred by Employee otherwise than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder).


6.           Withholding of Tax.   Employee shall be liable for any and all
taxes, including withholding taxes, arising out of the grant or vesting of
Shares hereunder. Employee may elect to satisfy such withholding tax obligation
by having the Company retain Shares having a Fair Market Value (as defined in
the Plan) equal to the Company’s minimum withholding obligation.  No Shares
shall be released from escrow unless Employee shall have paid or otherwise
satisfied the withholding tax obligations with respect thereto.


7.           No Right to Continued Employment. Nothing in this Agreement or the
Plan shall confer upon Employee any right to continue in the employ of the
Company or shall interfere with or restrict in any way the right of the Company,
which is hereby expressly reserved, to terminate Employee’s employment at any
time for any reason whatsoever, with or without Cause and with or without
advance notice.


8.           Equity Incentive Plan.  The Plan, a copy of which is available for
inspection by Employee at the Company’s principal executive office during
business hours, is incorporated by reference in this Agreement.  This Agreement
is subject to, and the Company and Employee agree to be bound by, all of the
terms and conditions of the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan shall control.  Subject to the
terms of the Plan, the administrator of the Plan shall have authority to
construe the terms of this Agreement, and the determinations of the
administrator of the Plan shall be final and binding on Employee and the
Company.


9.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.


10.           Governing Law.  This Agreement and all actions taken hereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and Employee has executed this Agreement effective for all purposes as of the
Grant Date.



 
Lexicon Pharmaceuticals, Inc.
             
By:
     
Arthur T. Sands, M.D., Ph.D.
   
President and Chief Executive Officer
     






 
Employee
         
Name






